Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites that “the processor upon determining that the first audio level data is not above the threshold audio level data [Fig. 5: step 506 is “no”], executes the audio limiting action to cause the second audio output to operate at the reduced level audio output level to cause the second audio output to omit execution of the audio limiting action [skips step 508]” (emphasis added by underline). The underlined limitation of claim 2 is not taught in conjunction with the rest of the limitations of claim 2. Therefore, the underlined limitation is new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 102172044 A using an English machine translation) in view of Goyal et al. (US 9961435 B1)
Regarding claim 1, Wang discloses a system, comprising:

a second audio output (earphone) for outputting sound at a level controllable, at least in part, by the processor (¶ 0066) (controlled in Fig. 2: 203);
wherein, the processor, upon receiving a first audio level data observed as sound energy produced by a environment (¶ 0052, 0050), determines whether the first audio level data is above a threshold audio level data (e.g., above 60 decibels, ¶ 0053); and
wherein, the processor, upon determining that the first audio level data is above the threshold audio level data, executes an audio limiting action to cause the second audio output to operate at a reduced level audio output level (¶ 0057: in noisy environment (i.e. environment output is above 60 decibels), reduce output volume range to be within 70 decibels).
Wang discloses an environment as producing the sound energy and Wang is not relied upon to disclose a first audio output as producing the sound energy.
In a similar field of endeavor, Goyal discloses that sound energy produced by an environment can be from one or more audio outputs (i.e. including a first audio output) in the environment (detx23, col. 6, lines 41-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first audio output in the environment as producing the sound energy, the motivation being to provide a source for generating the sound energy produced by the environment (Goyal - detx23, col. 6, lines 41-54) since an environment will not inherently produce sound energy without any source of sound energy.
Regarding claim 2, Wang-Goyal discloses the system of claim 1, and Wang discloses wherein the processor upon determining that the first audio level data is not above the threshold audio level data (¶ 0057: determined to be quiet environment), executes the audio limiting action 
Regarding claim 7, Wang-Goyal discloses the system of claim 1, and Wang discloses wherein, the first audio level data is obtained by a microphone connected to the processor and receiving an audio output from the first audio output (¶ 0053, 0079, 0082: sound sensor such as microphone).
Regarding claim 8, Wang-Goyal discloses the system of claim 7, and Wang discloses wherein the audio output comprises an ambient noise (¶ 0079: environmental noise).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Goyal in view of Voix et al. (US 2014/0010378 A1) in view of Krishnan et al. (US 2012/0252389 A1)
Regarding claim 9, Wang-Goyal discloses the system of claim 1, and Wang discloses further comprising:

wherein, the audio limiting action further comprises the processor transmitting, 
Wang-Goyal is not relied upon to disclose
a network interface; and
wherein, the audio limiting action further comprises the processor transmitting, via the network interface, an alert signal to an alert-receiving component.
Voix discloses wherein, an audio limiting action further comprises a processor transmitting, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein, the audio limiting action further comprises the processor transmitting, to an alert-receiving component (i.e. speaker of Wang), the motivation being to name a structural means by which the alert is to be given to the user because Wang does not specify what structural means is used to alert the user (Wang - ¶ 0061) (Voix - ¶ 0028).
Wang-Goyal-Voix is not relied upon to disclose 
a network interface; and
wherein, the audio limiting action further comprises the processor transmitting, via the network interface, an alert signal to an alert-receiving component.
In a similar field of endeavor, Krishnan discloses 
a network interface (bus); and
a processor transmitting, via the network interface, signals to a speaker (Fig. 8, ¶ 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: further comprising:
a network interface; and
the processor (of Wang) transmitting, via the network interface, signals to the speaker (of Wang),
via the network interface (of Krishnan), an alert signal to an alert-receiving component (i.e. the speaker of Wang in view of Voix),
the motivation being to perform the simple substitution of one means to sends signals from a processor to a speaker for another to obtain predictable results of signals sent from a processor to a speaker. See MPEP § 2143(B).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Goyal in view of Knox et al. (US 2012/0008793 A1) in view of Krishnan
Regarding claim 16, Wang discloses a method, comprising:
receiving, at a processor (Fig. 3: 302) configured to input, process, and output electrical signals (¶ 0066), a first audio level data from a environment observed as sound energy produced by the  environment (¶ 0050);
accessing, by the processor
determining, by the processor, whether the first audio level data is above the threshold audio level data (e.g., above 60 decibels, ¶ 0053); and
upon determining that the first audio level data is above the threshold audio level data, executing, by the processor, executing an audio limiting action to cause a second audio output to operate at a reduced audio output level (¶ 0057: in noisy environment (i.e. environment output is above 60 decibels), reduce output volume range to be within 70 decibels).
Wang discloses an environment as producing the sound energy and Wang is not relied upon to disclose a first audio output as producing the sound energy.
In a similar field of endeavor, Goyal discloses that sound energy produced by an environment can be from one or more audio outputs (i.e. including a first audio output) in the environment (detx23, col. 6, lines 41-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first audio output in the environment as producing the sound energy, 
which would result in a first audio level data from a first audio output observed as sound energy produced by the first audio output,
the motivation being to provide a source for generating the sound energy produced by the environment (Goyal - detx23, col. 6, lines 41-54) since an environment will not inherently produce sound energy without any source of sound energy.
Wang-Goyal is not relied upon to disclose accessing, by the processor via a network interface, a threshold audio level data.
In a similar field of endeavor, Knox discloses accessing, by a processor (110) via a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: accessing, by the processor via a interface, a threshold audio level data, based on the teachings of Knox, the motivation being to provide a way for the processor to access the threshold audio level data (Knox - Fig. 1, ¶ 0018).
Wang-Goyal-Knox is not relied upon to disclose accessing, by the processor via a network interface, a threshold audio level data.
In a similar field of endeavor, Krishnan discloses accessing, by a processor via a network interface, a memory (Fig. 8, ¶ 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to accessing, by the processor (of Wang) via a network interface, the memory (of Knox),
which would also result in accessing, by the processor (of Wang) via a network interface, the threshold audio level data (of Wang-Knox),
the motivation being to perform the simple substitution of one means to allow communication between a processor and a memory for another to obtain predictable results of communication between a processor and a memory. See MPEP § 2143(B).

Allowable Subject Matter
Claim 3-6, 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10-15 allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 3, 4, 17, 20, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.
Claim 5-6, 18-19, 11-15
In regard to claim 10, see the reasons set forth in the 1/12/2021 Office action.
Claim 11-15 is/are dependent upon base claims having allowable subject matter.

Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive.
Applicant comments/argues (remarks: page 8) that:
"Wang first performs a quantization to demine if the environment is either quiet or noisy (see Wang, paragraph following the line beginning with "202"). This may start out as a "level" namely a decibel level, but further processing is not based on a particular level, only a particular groupings of levels."

In response, the examiner submits that Wang still teaches the claimed limitations in light of the above-cited comment.
Applicant argues (remarks: page 8) that:
"Even if we assume the threshold audio level data is equivalent to the division separating 'quiet' and 'noisy' environments, claim 1 requires the second audio level output to be reduced.
[...]
According to the teaching of Wang, the volume of the audio output is increased in a noisy environment ("within 70 decibels) as opposed to that of a quiet environment ("within 60 decibels"). While the increase may be limited, it is nevertheless an increase."

In response, the examiner submits Wang paragraph [0036] teaches that "detecting whether the earphone is in an audio output state specifically includes: The human body information is detected on the earphone, and it is determined whether the earphone is in an audio output state according to the detected human body information. The human body information includes at least one or more of human body temperature, human pulse, and pressure given by the ear". Note that this detection corresponds to step 101 and 201 
Applicant comments (Remarks: page 8) that "As a preliminary matter, the Office Action references Wang with respect to paragraph numbers. Paragraph numbers are not present in the machine translation."
In response, the examiner submits that the machine translation submitted by the examiner on 1/12/2021 has the paragraph numbers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687